AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

Western District of North Carolina

United States of America

 

Vv. )
Bryan Lee Ragon ) Case No. A ‘a O- ev-HAa
)
)
FILED
Defendant CHARLOTTE, NC
ARREST WARRANT FEB 20 2020
To: Any authorized law enforcement officer WESTERN DISTRIC’ RT

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) — Bryan Lee Ragon . ;
who is accused of an offense or violation based on the following document filed with the court:

@ Indictment CJ Superseding Indictment fl Information © Superseding Information © Complaint
(I Probation Violation Petition © Supervised Release Violation Petition O Violation Notice Order of the Court

This offense is briefly described as follows:

18 U.S.C. Section 1591(a)(1), (b)(2), & (c): Sex Trafficking of a Minor

18 U.S.C. Section 2251(a): Production of Visual Depictions of Minors Engaging in Sexually Explicit Conduct
18 U.S.C. Section 2252A(a)(2)(B): Transportation of a Minor

18 U.S.C. Section 2423(a): Receipt of Child Pornography

 

pater Z[1%|20 Bd a

Issuing officer’s nature

CHARLOTTE, NORTH CAROLINA | FRANK G. JOHNS, CLERK OF COURT

 

 

 

 

 

 

 

 

 

City and state:
{ Printed name and title
Return
This warrantywas rgcejyed on (date) 2/9/2020 , and the person was arrested on (date) L- 20-20%]
at (city and state) Cheer /p the , “Ke .
aed

Date: £-€0 -L0 Zo Cea

Arresting officer’s signature

SC. buns -Syeciel Inont fer

"Printed name apd title

 

 

Case: 3:20-cr-00042-RJC-DSC *SEALED* Document 4 Filed 02/18/2020 Page 1 of 1
Case 3:20-cr-00042-RJC-DSC Document5 Filed 02/20/20 Page 1 of 1

 

 
